Upon consideration of the petition filed by Petitioners on the 9th of May 2017 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 28th of September 2017."
Upon consideration of the petition filed on the 23rd of May 2017 by Petitioners in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*538"Allowed by order of the Court in conference, this the 28th of September 2017."